Case: 21-60578     Document: 00516259554         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 30, 2022
                                  No. 21-60578
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Miguel Saldana Perez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 067 264


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Miguel Saldana Perez, a native and citizen of Mexico, petitions for
   review of an order by the Board of Immigration Appeals (BIA) dismissing his
   appeal from the denial of his applications for cancellation of removal, 8
   U.S.C. § 1229b(b), withholding of removal, and relief under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60578      Document: 00516259554           Page: 2     Date Filed: 03/30/2022




                                     No. 21-60578


   Against Torture (CAT). The BIA affirmed that his conviction under Texas
   Penal Code § 22.01(a)(1) constituted a “crime of domestic violence” under
   8 U.S.C. § 1227(a)(2)(E)(i) thereby rendering him statutorily ineligible for
   cancellation of removal. § 1229b(b)(1)(C). On review, Saldana Perez
   contends, and the Government agrees, that intervening precedent holds
   otherwise.
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed under the substantial
   evidence test, meaning that this court may not overturn factual findings
   unless the evidence compels a contrary conclusion. Chun v. INS, 40 F.3d 76,
   78 (5th Cir. 1994). Questions of law are reviewed de novo. Zhu v. Gonzales,
   493 F.3d 588, 594 (5th Cir. 2007). Although we generally lack jurisdiction to
   review the BIA’s discretionary decisions under § 1229b, we retain
   jurisdiction to review related questions of law.                 See 8 U.S.C.
   § 1252(a)(2)(B)(1), (a)(2)(D).
          To be eligible for cancellation of removal for nonpermanent residents,
   an applicant must not have been convicted for a “crime of domestic
   violence,” which “means any crime of violence” as defined by 18 U.S.C.
   § 16. §§ 1229b(b)(1)(C), 1227(a)(2)(E)(i). A crime of violence under § 16(a)
   is defined as “an offense that has as an element the use, attempted use, or
   threatened use of physical force against the person or property of another.”
   The Supreme Court recently held that offenses criminalizing reckless
   conduct do not qualify as violent felonies. Borden v. United States, 141 S. Ct.
   1817, 1834 (2021). Because § 22.01(a)(1) can be violated by “recklessly
   caus[ing] bodily injury to another,” it is no longer a crime of violence. Id.; see




                                           2
Case: 21-60578        Document: 00516259554             Page: 3      Date Filed: 03/30/2022




                                        No. 21-60578


   also United States v. Olvera-Martinez, 858 F. App’x 145, 146 (5th Cir. 2021). 1
   Therefore, the BIA erred in determining that Saldana Perez was ineligible for
   cancellation of removal in light of his conviction under § 22.01(a)(1).
           Accordingly, before we reach other, more complex issues regarding
   withholding of removal and relief under CAT presented in Saldana Perez’s
   petition, judicial economy dictates that we REMAND this case to the BIA
   for the limited purpose of reconsidering Saldana Perez’s application for
   cancellation of removal. The petition for review remains pending until the
   application for cancellation of removal is decided. The BIA is DIRECTED
   to forward to this court a copy of the record of proceedings on remand. The
   Government’s motion to remand is DENIED as moot.




           1
            Although an unpublished opinion issued on or after January 1, 1996, is generally
   not controlling precedent, it may be considered as persuasive authority. See Ballard v.
   Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (citing 5th Cir. R. 47.5.4).




                                              3